Citation Nr: 1027946	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dermatitis with 
resulting alopecia (claimed as a "skin condition"), including 
due to Agent Orange exposure.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

4.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1967 
to September 1969.  His military personnel records, including his 
DD Form 214, indicate he was in the Marines and served on the 
landmass of Vietnam during the Vietnam War.  He is a decorated 
combat Veteran, as evidenced by his receipt of the Combat Action 
Ribbon.  He also received the Vietnam Service Medal and 
Vietnam Campaign Medal.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

An August 2006 rating decision denied the Veteran's claim for 
service connection for tinnitus.  However, that decision granted 
his claim for service connection for bilateral hearing loss and 
assigned an initial 0 percent (i.e., noncompensable) rating, 
retroactively effective from January 27, 2006, the date of 
receipt of his claim.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether he 
is entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  

The Veteran subsequently filed a July 2007 claim also requesting 
an increase in the rating for his PTSD - which, at the time, was 
rated as 10-percent disabling.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In a June 2008 rating decision, the RO partly granted 
this claim, increasing the rating for the PTSD from 10 to 30 
percent retroactively effective from February 12, 2007.  However, 
in response, he filed a timely July 2008 notice of disagreement 
(NOD) requesting an even higher rating for his PTSD.  See 38 
C.F.R. § 20.201 (2009); Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).  And, in response, the RO issued another 
decision in March 2009, again increasing the rating for the PTSD 
- this time from 30 to 50 percent, and assigning a slightly 
earlier effective date of February 7, 2007.  He since has 
continued to appeal for a still higher rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).  Most recently, in December 2009, the RO issued yet 
another decision that continued to deny the Veteran's claim for a 
rating higher than 50 percent for his PTSD.  He continues to 
appeal for an even higher rating.  Id.

He has not been provided a statement of the case (SOC), however, 
concerning this claim for a rating higher than 50 percent for his 
PTSD or given an opportunity to perfect the appeal of this 
additional claim by filing a timely substantive appeal (VA Form 9 
or equivalent).  See 38 C.F.R. § 20.200 (2009).  He clarified 
during his recent April 2010 hearing at the RO before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing) that he is continuing with his appeal for a rating 
higher than 50 percent for his PTSD.  Therefore, the Board must 
remand this claim, rather than merely referring it, so an SOC can 
be issued and so he is given an opportunity to perfect the appeal 
to the Board concerning this additional claim.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).



In addition, the Veteran filed a claim in October 2009 for 
service connection for a skin condition due to Agent Orange 
exposure.  In the December 2009 decision, the RO denied service 
connection for dermatitis with resulting alopecia (claimed as a 
"skin condition"), secondary to Agent Orange exposure.  And in 
a statement received in April 2010, in response, so within one 
year of receiving notification of that decision, the Veteran 
filed a timely NOD to initiate an appeal of this additional 
claim.  See 38 C.F.R. § 20.201 (2009); Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002); see also Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

He has not been provided a SOC, however, concerning this claim 
for service connection for dermatitis with resulting alopecia or 
given an opportunity to perfect the appeal of this additional 
claim by filing a timely substantive appeal (VA Form 9 or 
equivalent).  See 38 C.F.R. § 20.200 (2009).  Therefore, the 
Board must also remand this claim, rather than merely referring 
it, so an SOC can be issued and so he is given an opportunity to 
perfect the appeal to the Board concerning this additional claim.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The remand of the hearing loss, PTSD and dermatitis claims to the 
RO will be via the Appeals Management Center (AMC) in Washington, 
DC.  But the Board is going ahead and deciding the claim for 
service connection for tinnitus.


FINDING OF FACT

According to the probative (i.e., competent and credible) 
evidence of record, it is just as likely as not the Veteran 
developed tinnitus as a result of noise exposure during his 
military service, the same thing that precipitated his already 
service-connected bilateral hearing loss.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

The Veteran contends he has experienced ringing in his ears 
rather continuously since being exposed to excessively loud noise 
while serving in combat during the Vietnam War, such as on 
account of concussion blasts from artillery, rocket and mortar 
attacks, especially from "big guns."

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).



The Board does not dispute the Veteran has tinnitus.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Although he does not also have clinically diagnosed tinnitus, he 
is competent, even as a layman, to proclaim experiencing this 
condition because it is inherently subjective.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. 
§ 3.159(a)(2).  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  

There is also the important issue of whether this claimed 
tinnitus is attributable to his military service - and, in 
particular, to the noise exposure, i.e., acoustic trauma, that he 
asserts.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Board assigns limited probative value and 
weight to the only medical nexus opinion on the etiology of the 
tinnitus, as it lacks a sound basis.  In the report of the May 
2006 VA audiological examination, the examiner opined that 
"tinnitus is less likely as not a result of events during active 
military service," reasoning that "[the Veteran] does not 
remember when it was first noticed and he had more years of 
occupational noise exposure than years in active military service 
that could explain its presence.  Although the examiner performed 
an independent audiological examination and reviewed the claims 
file (C-file) for the pertinent 


medical and other history, the opinion is highly problematic as 
it was based on the premise that the Veteran's reported history 
onset was insufficient.  Indeed, in Dalton  v. Nicholson, 21 
Vet. App. 23 (2007), for essentially this same reason, the Court 
determined an examination was inadequate where the examiner did 
not comment on the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the Veteran's STRs 
to provide a negative opinion.

Reviewing the examination report, there is no apparent denial by 
the Veteran of 
in-service noise exposure.  Rather, to the contrary, he 
specifically alleged having sustained acoustic trauma while in 
service, in combat no less.  And, importantly, he has since 
clarified that he was confused by the examiner's questions, 
believing that he was being asked to recall specific dates.  See 
personal hearing transcript, at 7.  Since that examination, he 
has emphatically and consistently maintained that the onset of 
the ringing in his ears did indeed begin while in Vietnam 
following the acoustic trauma from artillery and mortar attacks.  
Id.; see also July 2007 statement.

Moreover, the VA examiner's conclusion against a link to service 
for the tinnitus lacks any clear basis upon clinical findings, 
and cannot be accepted as competent evidence against the 
Veteran's claim.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (holding that the Board is not required to accept a 
medical opinion that is unsupported by clinical findings).  
Further complicating matters, this VA examiner conceded the 
Veteran's military service is at least as likely as not 
responsible for his bilateral sensorineural hearing loss - 
which, as mentioned, was primarily the basis for granting service 
connection for his consequent hearing loss disability.

In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court 
held that when a condition like tinnitus may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id.

Since tinnitus is a disease that, by its very nature, is based on 
purely subjective complaints (the Veteran's perception that he 
has ringing in his ears), the Board may accept his lay statements 
concerning the date of onset of his symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg); (2) the 
layperson is reporting a contemporaneous medical diagnosis; or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).  

Equally, if not more important, the Board emphasizes that the 
Veteran is already service-connected for his bilateral hearing 
loss due to the same source of in-service acoustic trauma.  The 
Board is aware that hearing loss and tinnitus are separate 
disabilities; however, medical treatises indicate that the cause 
of tinnitus can usually be determined by finding the cause of the 
associated hearing loss.  See, e.g., Harrison's Principles of 
Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 
1998).  In other words, although the STRs fail to show the 
Veteran complained about or sought treatment for tinnitus while 
in the military, the fact that he developed a bilateral hearing 
loss disability from his service confirms that he experienced 
acoustic trauma during service of the type and intensity level 
sufficient to have also caused tinnitus.  Therefore, there is 
highly probative evidence in support of his claim for service 
connection for tinnitus because it is predicated on the same 
basis as his hearing loss, which, as mentioned, has already been 
service connected.

To this end, the May 2006 VA examination related the Veteran's 
bilateral hearing loss to his history of noise exposure from gun 
fire, radios and generators as a radio relay operator during 
military service.  Indeed, in its August 2006 rating decision, 
the RO appeared to concede his assertion of in-service acoustic 
trauma by granting service connection for his hearing loss.  
Therefore, the Board does not dispute that the Veteran developed 
a bilateral hearing loss disability due to noise exposure 
in service.

As such, the Board finds credible his statements relating his 
tinnitus to acoustic trauma in service, especially since his 
tinnitus claim is predicated on the same precipitating factor.  
See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  

As mentioned, the Veteran's DD Form 214 confirms he engaged in 
combat, as he was awarded the Combat Action Ribbon.  Moreover, VA 
already has conceded he engaged in combat in its August 2006 
grant of service connection for PTSD, based on indications of 
combat in his SPRs.  Concerning this, if an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  These provisions do not establish a presumption of 
service connection, but ease or lessen the combat Veteran's 
burden of proof for demonstrating the occurrence of some in-
service incident to which the current disability may relate.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 
Vet. App. 302, 304-305 (1998); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  Given that the Veteran alleges acoustic trauma from 
gun fire and mortar attacks by enemy troops in Vietnam led to his 
tinnitus, his combat status lessens his burden in this regard.  

Therefore, the Board finds the Veteran's reported history of in-
service military acoustic trauma credible for his tinnitus claim.  
Since the evidence indicates this current disorder was directly 
incurred during his military service due to exposure to acoustic 
trauma, his tinnitus may be service connected, even though it was 
initially diagnosed after discharge.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For these reasons and bases, the medical and lay evidence 
concerning the determinative issue of whether the Veteran's 
tinnitus - like his already 
service-connected bilateral hearing loss, is related to noise 
exposure coincident with his military service is at least in 
relative equipoise, i.e., about evenly balanced for and against 
his claim.  In these situations he is given the benefit of the 
doubt.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Consequently, resolving all reasonable 
doubt in his favor concerning the origin of his tinnitus, the 
Board finds that service connection is warranted for this 
disorder.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue).  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (indicating an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology).


ORDER

The claim for service connection for tinnitus is granted.


REMAND

Before addressing the remaining claims on appeal, the Board finds 
that additional development is required.  

First, as already alluded to, there are pending claims for: (1) 
entitlement to a rating higher than 50 percent for PTSD and (2) 
entitlement to service connection for dermatitis with resulting 
alopecia (claimed as "skin condition"), including due to 
Agent Orange exposure.  And since the Veteran has not been 
provided a SOC concerning these claims or given an opportunity to 
perfect the appeals of these claims, the Board is required to 
remand them to the RO, via the AMC, for completion of this 
procedural due process.  See again Manlincon v. West, 12 Vet. 
App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).

Second, the Veteran must be provided another VA audiological 
compensation examination to assess the current severity of the 
Veteran's hearing loss disability, particularly considering the 
effect of on his occupational functioning and daily activities.  
The Veteran testified at his April 2010 Board hearing that he 
works as a plumbing sales associate in a hardware store, where 
his bilateral hearing loss allegedly impairs his ability to 
function at his job.  See personal hearing transcript, at 17.  
Indeed, he indicated that he has difficulty hearing his 
customers, such that he faces reprimands and scrutiny by 
supervisors.  Id, at 16, 18-19.  He even remarked, "I know they 
want me gone," which he appeared to attribute at least in part 
to his hearing loss disability.  Id, at 19.  He most recently had 
a VA audiological examination in May 2006, but the examiner 
failed to address the impact of the Veteran's hearing loss on his 
ability to obtain or maintain substantially gainful employment.

Significantly, VA hearing examination worksheets were revised 
during the pendency of this appeal to include the effect of the 
Veteran's hearing loss disability on his occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Department of Veterans Affairs 
Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the May 2006 
VA examiner did not comment on the specific functional effects of 
the Veteran's bilateral hearing loss disability, the Board finds 
that an additional examination and opinion addressing the impact 
of the Veteran's hearing loss on his daily functioning is needed 
to fairly decide this claim.  Martinak, 21 Vet. App. at 455-56.  
Also, that examination was performed over four years ago, and his 
hearing may have worsened in the intervening period, as he 
specifically asserted at his personal hearing.  See personal 
hearing transcript, at 16; see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); and Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a SOC concerning the 
respective issues of:  (a) entitlement to 
a rating higher than 50 percent for PTSD 
and (b) entitlement to service connection 
for dermatitis with resulting alopecia 
(claimed as "skin condition"), including 
due to Agent Orange exposure.  

Also advise him that he still needs to 
file a timely substantive appeal, such as 
a VA Form 9 or equivalent statement, in 
response to the SOC to "perfect" an appeal 
to the Board concerning these additional 
claims.  As well, he must be advised of 
the time period in which to perfect an 
appeal of these additional claims.  If, 
and only if, he submits a timely 
substantive appeal in response to the SOC, 
thereby perfecting his respective appeals 
for PTSD and dermatitis, should these 
additional claims be returned to the 
Board.

2.	The Veteran should be afforded a VA 
audiological examination to reassess the 
severity of his bilateral hearing loss 
disability.  The examiner should review 
the claims file for this condition's 
history.  The examiner should identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  

The examiner is specifically requested to 
describe the functional effects of the 
Veteran's bilateral hearing loss 
disability, including on his 
occupational functioning and daily 
activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 
(2009); Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

3.	Then readjudicate the claim for a 
compensable initial rating for the 
bilateral hearing loss disability, 
in light of any additional evidence.  If a 
higher rating for this disability is not 
granted to the Veteran's satisfaction, 
send him a SSOC and give him an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


